Citation Nr: 0931312	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  03-34 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1959 to March 
1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claim for service 
connection.

In January 2005, January 2008, and December 2008, the Board 
remanded this claim for additional development.  That 
development having been completed, the claim is now ready for 
appellate review.


FINDING OF FACT

The Veteran's current low back disability is not causally or 
etiologically related to an injury sustained during service. 


CONCLUSION OF LAW

Service connection for a lower back disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  Under the VCAA, when VA receives a claim, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim; that VA will seeks to 
provide; and that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in March 2002 that fully 
addressed the entire notice element.  The letter informed him 
of what evidence was required to substantiate his claim and 
of his and the VA's respective duties for obtaining evidence.

To fulfill Dingess requirements, in January 2008, the RO 
provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and other pertinent medical 
records, as well as providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Veteran indicated in an 
April 2005 statement that he has received treatment only from 
VA centers and with Dr. Lamba.  Service treatment records and 
VA outpatient records are associated with the file.  There 
have been multiple attempts to retrieve the Veteran's records 
from Dr. Lamba; however, in April 2008, Dr. Lamba indicated 
the Veteran had not been seen in the last seven years and 
stated he could not give much information about his medical 
condition.  The following year, in March 2009, Dr. Lamba 
indicated records for the Veteran do not exist.  It is noted 
that all efforts to obtain the records have resulted in a 
negative response, and any additional attempts would be 
futile.  VA examinations and opinions were obtained in June 
2002, June 2005, July 2008, and April 2009.  Therefore, the 
available medical evidence and records have been obtained in 
order to make an adequate determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection for a Low Back 
Disability

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is claiming entitlement to service connection for 
a low back disability.  He asserts his current low back 
disability is a result of a lumbar strain he sustained during 
service.  

Service treatment records were reviewed.  The Veteran's 
entrance examination from December 1958 did not note any 
spine abnormalities.  Records indicate the Veteran reported 
he hurt his back lifting a bag in July 1959.  He had a full 
range of motion and was instructed to use a heat pad.  The 
Veteran returned several weeks later, in July 1959, with 
continued soreness in the small of his back.  He was directed 
to apply heat and massage.  In February 1960, the Veteran 
continued to have low back pains, which were localized on his 
sacroiliac joint.  He reported the pain was aggravated in the 
morning after waking up.  No abnormality of the spine was 
found.  A separation examination from February 1962 noted no 
abnormalities, and although the Veteran indicated he had 
trouble with his feet, he did not report he had any back 
problems.

Post-service treatment records were reviewed.  The earliest 
treatment, of record, is a note from Dr. Lamba, dated 
February 2002, indicating that the Veteran had a history of 
back injury and over the years, and that he had developed 
chronic low back pain, which was not likely to improve.  VA 
outpatient records indicated in April 2002, the Veteran 
reported having periodic low back pain that he believed was a 
result of injuring his back during service.  He denied having 
any specific radiation of pain into his buttocks or down his 
legs.  Physical examination revealed a full range of motion 
and normal reflexes.  A spine x-ray showed dextro-convex 
scoliosis at the lumbar spine.  The lumbar vertebral bodies 
were normal in height, but there was narrowing of the L4-5 
intervertebral disc space.  Osteophyte formation was noted 
throughout the lumbar spine.  Pedicles were intact; however, 
there were atherosclerotic calcifications noted.  The 
impression was lumbar scoliosis and spondylosis, most 
prominent at L4-5.

There were no complaints, symptoms, or treatment for back 
pain, of record, until February 2002, approximately 40 years 
after service.  Even if medical records had been obtained 
from Dr. Lamba, the Veteran indicated in February 2002 that 
he had been receiving treatment from Dr. Lamba since 1996.  
This is still more than 30 years after service.  Indeed, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service (more 
than ten years), can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The Veteran contends that he has experienced low back pain 
since his time in service.  The Board notes that he is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss pain and other 
experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  
However, even if the Veteran's statements are construed as 
alleging continuity of symptoms since active service, the 
absence of documented complaints or treatment for over four 
decades following military discharge is more probative than 
his current recollection as to symptoms experienced.  In the 
Veteran's original application for benefits, and in his 
release documents, the Veteran limits the report of treatment 
to just one doctor (Lamba), and reports treatment from 1996 
to 2002.  These statements contradict his claim of back 
problems since service.  This lack of continuous treatment or 
recorded complaints does not support his contentions, and, 
therefore, continuity has not been established, either 
through competent evidence or through his statements.

The Veteran was afforded a VA examination in June 2002.  The 
Veteran reported injuring his back twice during service.  The 
Veteran stated that the first time an injury occurred was 
when he lifted a heavy duffel bag, the second occurred when 
he carried base plates.  He also reported falling on his back 
during a military exercise.  The Veteran stated he has had 
back pain ever since these injuries.  At the time of the 
examination, the Veteran denied any weakness in his lower 
extremities, but did note stiffness in his back.  He denied 
any fatigability or lack of endurance.  He reported using 
Naprosyn for pain and wearing back braces in the past.  His 
range of motion was normal.  There were no muscular or 
postural reflex abnormalities noted.  There was moderate 
tenderness to palpation over the right sacroiliac joint.  X-
rays demonstrated moderate lumbar spondylosis, especially at 
the L4-L5 and L5-S1 interspaces, with slight degenerative 
lumbar scoliosis.  The examiner opined that the Veteran 
likely sustained two lumbar strains during service in the 
early 1960's.  The examiner further opined that the Veteran's 
current back difficulty is likely more related to lumbar 
spondylosis, which is a degenerative problem and not related 
to the remote history of lumbar strain.

An additional VA examination was afforded to the Veteran in 
June 2005.  The Veteran reported having approximately six 
back injuries during service.  He reported having dull pain 
daily and approximately every other month he will have a 
flare-up that lasts three to four days.  The Veteran stated 
he took Naprosyn for his pain, but did not receive physical 
therapy or injections.  He did not use a cane to ambulate and 
stated he rarely used a back brace.  The Veteran reported 
retiring ten years ago due to reasons other than his back 
disability.  He stated his pain is exacerbated with prolonged 
sitting or driving.  Upon examination, the Veteran had a 
normal gait without muscle spasms and without tenderness to 
palpation.  He had a normal range of motion, but with pain 
upon lateral rotation in both directions.  A straight leg 
test was negative and there were no non-organic physical 
findings.  The examiner stated he did not have the radiology 
report but that the Veteran had degenerative osteoarthritis 
in the lumbar spine predominately in the two lower levels, 
which was moderate in severity.  The examiner diagnosed the 
Veteran with osteoarthritis, stating the Veteran's imaging 
studies were not atypical for someone of his age.  The 
examiner opined that is less likely than not that the 
Veteran's current back pain is directly related to his 
military service.  The rationale stated for this opinion was 
that the Veteran's back injuries during service were 
predominately consistent with lumbar strains with no specific 
spinal trauma of significance.  The examiner also opined that 
the Veteran's current back pain is related to degenerative 
osteoarthritis.

A VA medical opinion was obtained in July 2008.  The examiner 
opined that the Veteran's current back disability is 
secondary to his age and not related to service, due to the 
fact that the Veteran had a negative examination in February 
1962, upon discharge from service.

The most recent VA medical opinion was obtained in April 
2009.  The claims file was reviewed, as well as past Board 
remands.  The examiner opined that it is less likely than not 
that the Veteran's current back disability was caused by 
disease or injury during service.  The rationale stated was 
that the Veteran's history of back pain is consistent with 
lumbar strain not degenerative disease of the spine, and his 
discharge examination in February 1962 did not show any back 
problems.  The examiner opined that the Veteran's 
degenerative disease at L4-5 is consistent with a chronic 
condition unrelated to any lumbar strain in service.

The Board finds that there is no medical evidence that 
causally relates the currently diagnosed degenerative disease 
to active duty.  Four medical opinions obtained opined that 
the Veteran's current back disability is not related to the 
lumbar strains he sustained during service.  Reasonable 
explanations for the Veteran's current back disability have 
been provided.  As such, no medical professional, of record, 
has established a relationship between the Veteran's current 
low back disability and active duty.
 
Although the Veteran contends his disorder relates to 
service, his opinion alone cannot create the link between his 
current symptoms and experiences during service.  Where the 
determinative issue requires a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In sum, the Board acknowledges that the Veteran had lumbar 
strains during service, and that the Veteran has a current 
diagnosis of degenerative disease at L4-5.  However, because 
of the absence of a medical nexus between his current back 
problem and active duty, the amount of time that elapsed 
since military service without treatment and the medical 
opinions against the claim, the Board finds that the evidence 
is against a grant of service connection for a low back 
disability.


ORDER

Service connection for a low back disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


